Citation Nr: 1309137	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1985 to January 1989. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.

In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the March 2008 rating decision denial of service connection for a bilateral foot disorder. During the pendency of the appeal, in an October 2010 rating decision, the RO granted service connection for bilateral tinea pedis and assigned a non-compensable evaluation from September 26, 2007.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

This appeal was previously before the Board in October 2012.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that he has a current bilateral knee disorder related to service.  He specifically asserts that his knee disorder was incurred during a motor vehicle accident during service, and also a result of his prolonged physical activity (i.e. prolonged standing, walking, running, climbing, and jumping) during service.  He has stated that his bilateral knee problems began with the motor vehicle accident, and that the severity of his left knee injury during the motor vehicle accident caused him to compensate with his right leg, and thus secondarily caused his right knee disability.

In the October 2012 remand, the Board addressed the inadequacy of the May 2010 VA examination.  The Board noted:

The examiner indicated that he reviewed the claims folder in conjunction with rendering his report.  However in outlining the Veteran's relevant medical history, he only referenced the Veteran's statement as to his in-service motor vehicle accident and did not discuss the service treatment records reflecting the accident. Furthermore, in rendering his opinion, the examiner did not discuss the motor vehicle accident or the other incident involving the Veteran's shin to demonstrate that he had reviewed the claims folder or that he even took these incidents into consideration.  Additionally, although the examiner cited to the Veteran's contentions that his physical activities during service led to his current knee disorder, the examiner did not actually discuss this factor in his opinion.  The examiner also did not consider in his opinion the Veteran's assertions that his knee disorder has worsened since service discharge. In this regard, the Board notes that the Veteran is competent to state what he experienced in service and of his worsening knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006). 

The Board then directed that the Veteran be afforded an additional VA examination, "specifically taking into account all of the evidence of record including the Veteran's competent statements as to having worsening knee problems since service discharge."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In November 2012, the Veteran was afforded a second VA examination.  Again, however, it appears the examiner did not fully review the claims file as she noted that the Veteran's motor vehicle accident was not "documented in the record," even though service treatment records include a September 1988 record that the Veteran had left knee trauma as a result of a motor vehicle accident.  Additionally, she did not address the Veteran's contentions of worsening knee pain which began in service.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, the claims file should be returned to the examiner for an addendum opinion.

The Board notes that there are no treatment records contained in the claims file between the Veteran's service discharge and his VA treatment in 2007.  As the Veteran does not have representation and the Board is already remanding the claim, the RO/AMC should request that the Veteran provide information and consents to release treatment records for any treatment he may have received during this period.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his bilateral knee disorders.  Of particular interest are records from prior to 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran must be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review

2.  Thereafter, return the claims file to the November 2012 examiner, if available.  The claims file, a copy of this Remand, and access to Virtual VA must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder is related to service, to include the September 1988 motor vehicle accident during service, his injuring his shin during service, and in-service physical duties.  

If the examiner determines that the Veteran's left knee disability was incurred in service, then the examiner should opine as to whether it is at least as likely as not that his right knee disability was caused by his left knee disorder.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having worsening knee problems since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



